In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of relator’s motion to stay proceedings and motion for alternative writ,
IT IS ORDERED by the court that the motion to stay proceedings in the trial court be, and the same is hereby, granted, effective September 5, 1991.
IT IS FURTHER ORDERED by the court that the motion for alternative writ be, and the same is hereby, granted, and respondents are to show cause on or before September 25, 1991, why the writ of prohibition should not be granted.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be, and hereby is, consolidated with case No. 91-1715, infra.